Citation Nr: 1124480	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Administration Center 
in Denver, Colorado


THE ISSUE

Entitlement to benefits through the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) as the Veteran's spouse.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1972.  The appellant is his spouse.

This matter comes to the Board of Veterans Appeals (Board) from a July 2009 decision of the Health Administration Center (HAC) in Denver, Colorado, that denied entitlement to CHAMPVA benefits for the appellant.

The appellant has not appointed a representative, although her spouse, the Veteran, has appointed a representative for purposes of his claims.  The appellant and the Veteran were advised by a letter issued in January 2010 that she could appoint a representative before VA.  She has not appointed a representative.


FINDINGS OF FACT

1.  The appellant is the Veteran's spouse, is under age 65, and is not shown to be eligible for CHAMPUS/TRICARE or Medicare.

2.  Effective from March 31, 2009, the Veteran has been in receipt of a total service-connected disability compensation rating based on individual unemployability (TDIU rating).

3.  In an April 2010 rating decision, the Houston Regional Office (RO) determined that the Veteran has a permanent and total service-connected disability, effective on March 31, 2009.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant (the Veteran's spouse) have been met, effective from March 31, 2009.  38 U.S.C.A. §§ 101(16), 1781 (West 2002); 38 C.F.R. §§ 4.15, 17.270, 17.271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Legal Criteria

The appellant claims entitlement to CHAMPVA benefits on the basis that she is the spouse of the Veteran, who has been found to be permanently and totally disabled by VA.  

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Health Administration Center (HAC), in Denver, Colorado.  Under 38 U.S.C. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2010).

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  As applicable to this case, the Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, who is not otherwise eligible for medical care under chapter 55 of title 10 CHAMPUS/TRICARE.  38 U.S.C.A. § 1781(a)(1); 38 C.F.R. § 17.271(a)(1).

Governing regulation provides that the above persons are eligible for CHAMPVA benefits provided that they are not eligible under Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section.  38 C.F.R. § 17.271(a).

The Veteran's established service-connected disabilities are as follows:  hypertensive heart disease (30 percent disabling), peripheral neuropathy of the right upper extremity (30 percent disabling), diabetes mellitus (20 percent disabling), peripheral neuropathy of the left upper extremity (20 percent disabling), peripheral neuropathy of the right lower extremity (20 percent disabling), peripheral neuropathy of the left lower extremity (20 percent disabling), and hypertension (10 percent disabling).  

The appellant filed a claim for entitlement to CHAMPVA benefits in July 2009.  In her application, she certified that she was not eligible for Medicare.  

In December 2009, the HAC contacted the RO to ascertain whether VA had determined that the Veteran was permanently and totally disabled due to service-connected disabilities.  In January 2010, the RO informed the HAC that the Veteran had not been found to be permanently and totally disabled.  It was noted that the Veteran currently had a combined service-connected disability rating of 90 percent, and was in receipt of a TDIU rating.

During the pendency of this appeal, in an April 2010 rating decision, the Houston RO determined that the Veteran has a permanent and total service-connected disability, effective from March 31, 2009, and granted eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  

Records on file show that the appellant has been married to the Veteran since January 2005.  As a spouse of a Veteran who is now in receipt of total, permanent disability compensation, the appellant is eligible for CHAMPVA coverage, if all applicable criteria are met.  See 38 C.F.R. § 17.271 (a)(1) (2010). 

The record does not reflect that the appellant is eligible for CHAMPUS/TRICARE, as the Veteran is not on active duty and did not retire from military service.  She is also not shown to be eligible for Medicare.  Records on file show that the appellant is well under age 65.

Accordingly, the Board finds that the appellant's eligibility for CHAMPVA benefits has been established, effective March 31, 2009, the date the Veteran was adjudicated to be permanently and totally disabled due to service-connected disabilities.


ORDER

Eligibility for CHAMPVA benefits for the Veteran's spouse is granted, as of March 31, 2009.


____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


